IN THE SUPREME COURT OF THE STATE OF NEVADA


                 MICHAEL LITTLE, A CITIZEN AND                           No. 67639
                 TAXPAYER OF NEVADA,
                 Petitioner,
                 vs.
                 THE FIRST JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF
                 CARSON CITY; AND THE
                 HONORABLE JAMES TODD RUSSELL,                            FILED
                 DISTRICT JUDGE,
                 Respondents,                                             JUL 1 2 2016
                 and                                                    TRACE K. LINDEMAN
                                                                     CLERIcOF SUPREME COURT
                 THE STATE OF NEVADA; THE                           BY
                                                                           DEPUTY CLERK
                 NEVADA GOVERNOR'S OFFICE OF
                 ECONOMIC DEVELOPMENT; STEVEN
                 HILL, IN HIS OFFICIAL CAPACITY AS
                 EXECUTIVE DIRECTOR OF THE
                 NEVADA GOVERNORS OFFICE OF
                 ECONOMIC DEVELOPMENT; AND
                 THE LEGISLATURE OF THE STATE
                 OF NEVADA,
                 Real Parties in Interest.

                       ORDER DENYING PETITION FOR WRIT OF MANDAMUS

                            This is an original petition for a writ of mandamus challenging
                 the district court's order granting partial summary judgment on the
                 grounds that the petitioner, a Nevada taxpayer, lacks standing to
                 challenge the Nevada Catalyst Fund statutes.
                            Petitioner Michael Little filed suit against the State of Nevada
                 claiming that its Catalyst Fund violates the Nevada Constitution and that
                 he was harmed, both as a taxpayer of the State of Nevada and as a direct
                 competitor with Solar City, a beneficiary of the Catalyst Fund. The
SUPREME COURT
      OF
    NEVADA

(0) 1947A   e,
                                                                                      1(o- 21 (.01
                 district court granted in part the State's motion for summary judgment on
                 the grounds that Little's alleged status as a Nevada taxpayer does not
                 afford him standing to assert a facial challenge to the Catalyst Fund
                 statutes. After the district court granted partial summary judgment and
                 the filing of this writ, the 2015 Legislature amended the Catalyst Fund
                 statutes. 2015 Nev. Stat., ch. 433, § 6, at 2482-83 (amending NRS
                 231.1577). The district court has yet to determine whether Little has
                 standing as a competitor to challenge the Catalyst Fund as applied to his
                 alleged competition with Solar City or the impact of the 2015 amendment
                 to NRS 231.1577 on this litigation.
                             Although the district court will hold an evidentiary hearing to
                 determine the issue of competitor standing, Little petitioned this court for
                 a writ of mandamus to overturn the district court's conclusion that he
                 lacks standing as a taxpayer and to require the district court to recognize
                 taxpayer standing. We conclude that the extraordinary remedy of
                 mandamus is not warranted in this case because the district court has not
                 yet ruled on Little's standing as a direct competitor and because, as an
                 order granting partial summary judgment, the district court's order is
                 interlocutory and "subject to revision at any time before the entry of
                 judgment adjudicating all the rights and liabilities of all the parties."
                 NRCP 54(b).
                             Little argues that this court should entertain his writ because
                 the issue of taxpayer standing is an issue of first impression. Little
                 further argues that this is an issue of public importance because taxpayer
                 standing is necessary to hold state governments accountable for their
                 actions, particularly when those actions violate the State Constitution.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 19474    e
                  The State, however, argues that mandamus relief is not warranted
                  because Little can appeal an adverse decision after final judgment and a
                  direct appeal of a final judgment is the preferred remedy at law. We agree
                  with the State.
                              "A writ of mandamus is available to compel the performance of
                  an act that the law requires as a duty resulting from an office, trust, or
                  station or to control an arbitrary or capricious exercise of discretion."   Int'l
                  Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179
P.3d 556, 558 (2008); see also NRS 34.160. The decision to entertain an
                  extraordinary writ petition, such as mandamus, lies within our discretion.
                  Libby v. Eighth Judicial Dist. Court, 130 Nev., Adv. Op. 39, 325 P.3d 1276,
                  1278 (2014). The petitioner has the "heavy" burden to show that such
                  relief is necessary.   Poulos v. Eighth Judicial Dist. Court, 98 Nev. 453,
                  455, 652 P.2d 1177, 1178 (1982). We will generally refuse to issue an
                  extraordinary writ when there is an adequate remedy at law. NRS
                  34.170; Oxbow Constr., LLC v. Eighth Judicial Dist. Court, 130 Nev., Adv.
                  Op. 86, 335 P.3d 1234, 1238 (2014).
                              When a district court enters a partial summary judgment
                  order, the party whom the order is entered against may appeal after the
                  district court enters a final judgment on the remaining claims if they are
                  still aggrieved.   State v. Eighth Judicial Dist. Court (Ad America, Inc.),
                  131 Nev., Adv. Op. 41, 351 P.3d 736, 740 (2015). Writ review may be
                  appropriate, however, when the question is an important issue and this
                  court's review at an early stage is necessary to clarify the law and avoid
                  confusion. Id. We, however, will not exercise mandamus simply to control




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    eo
                     a district court's "discretionary action, unless discretion is manifestly
                     abused or is exercised arbitrarily or capriciously."   Merits Incentives, LLC
                     v. Eighth Judicial Dist. Court, 127 Nev. 689, 694, 262 P.3d 720, 723
                     (2011). The policy behind this hesitation to entertain such writ petitions
                     is to promote judicial economy and avoid "piecemeal appellate review."
                     Wells Fargo Bank, N.A. v. O'Brien, 129 Nev., Adv. Op. 71, 310 P.3d 581,
                     582 (2013). As a general principle, we practice judicial restraint, avoiding
                     legal and constitutional issues, if unnecessary to resolve the case at hand.
                     Miller v. Burk, 124 Nev. 579, 588-89, 188 P.3d 1112, 1118-19 (2008).
                                 Here, Little asks this court to intervene before his bench trial
                     and direct the district court to find that he can challenge the Catalyst
                     Fund statutes as an aggrieved taxpayer and as a direct competitor. If this
                     court does not issue the writ, Little may still proceed as a direct
                     competitor. He may also, depending on what transpires in district court in
                     the course of the evidentiary hearing and the briefing and argument on
                     the amendment to NRS 231.1577, persuade the district court to reconsider
                     or revise its partial summary judgment order. Extraordinary relief is not
                     necessary to allow Little any relief, including preventing Clark County
                     from funding his alleged competitor, Solar City. This court does not
                     address unnecessary constitutional issues. Id. While Little seems zealous
                     in challenging the statutes on their face, justiciability is about a court's
                     ability to redress direct injuries, rather than answer unnecessary
                     constitutional questions. In this instance, the district court may still
                     redress his injury. Therefore, Little has an adequate remedy at law.




SUPREME COURT
        OF
     NEVADA
                                                           4
(0) 1947A    )(4a*
                              Because there exists an adequate remedy at law and judicial
                  restraint militates against interlocutory review in this case, we decline to
                  reach the parties' arguments on the merits in this matter. Accordingly, we
                              ORDER the petition DENIED.'



                                                                   C.J.
                                          Parraguirr
                                      -C2lwaket" irres°4


                                                                                         J.
                  Hardesty


                   C kitYtAve                                Saitta
                                                                                         J.

                    Cp
                  Cherry



                    Hbons



                  cc: Hon. James Todd Russell, District Judge
                       NPRI Center for Justice and Constitutional Litigation
                       Attorney General/Reno
                       Attorney General/Las Vegas
                       Legislative Counsel Bureau Legal Division
                       Carson City Clerk


                        'Because we deny the petition on the grounds that Little has an
                  adequate remedy at law, we decline to reach a conclusion on the issue of
                  taxpayer standing at this time. Should Little be unable to pursue his
                  competitor standing case in the district court or if he loses on the merits,
                  he may file a direct appeal and include taxpayer standing as an issue in
                  that appeal. Nothing in this order should be construed as limiting Little's
                  future appellate rights.

SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A    ea